Citation Nr: 1815100	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include diverticulitis and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin disability, claimed as rashes, epidermal damage, pruritus, acne, a skin disability of the armpits, and granulomas.

4.  Entitlement to service connection for a lung disability, claimed as right lung pleurisy, pneumonia, and a left lung broncho cyst.

5.  Entitlement to service connection for degenerative joint disease and degenerative arthritis of the cervical spine (a neck disability).

6.  Entitlement to service connection for degenerative joint disease, degenerative disc disease, and degenerative arthritis of the thoracolumbar spine (a low back disability).

7.  Entitlement to service connection for kidney cysts. 

8.  Entitlement to service connection for a dental disorder, to include a condition to account for an impacted tooth with lower left jaw disintegration.

9.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in relevant part, denied all of the aforementioned issues.

The Board last considered this appeal in June 2016, and remanded these issues for additional development.  After the development was completed, the case returned to the Board for further appellate review.  A March 2013 Board decision denied service connection for hepatic cysts as part of the Veteran's claim for service connection for a liver disorder.  However, the Board notes that this issue was improperly included in the October and December 2017 Supplemental Statement of the Case.  As a final decision was issued on this issue in the March 2013 Board decision, and the Veteran did not appeal this issue to the CAVC, this issue is no longer on appeal.

The issues of service connection for various skin disabilities were previously listed as separate claims, but have since been combined into a general claim seeking service connection for a skin disability as characterized on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a dental disorder and bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had one episode of an upset stomach and loose bowel movement that resolved without complications, and he was not otherwise diagnosed or treated for a gastrointestinal disability during service.

2. The Veteran is currently diagnosed with diverticulitis and GERD.

3. Diverticulitis and GERD are not shown to have manifested in service or otherwise be related to service.

4. The Veteran's current diagnosis for headaches did not begin in service, were not manifested within the first post-service year, and are not related to his service.

5. The Veteran's current skin diagnoses did not onset in service are not related to his service.

6. The Veteran's current lung diagnoses did not begin in service are not related to his service.

7. The Veteran was treated in service for one episode of a muscle spasm in the lumbosacral area.

8.  The Veteran has current diagnoses for degenerative joint disease and degenerative arthritis of the cervical spine as well as degenerative joint disease, degenerative disc disease, and degenerative arthritis of the thoracolumbar spine.

9.  Symptoms of the current neck and low back disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

10. The Veteran's current neck and low back arthritis diagnoses did not begin in service and are not related to his service.

11.  The Veteran's current kidney cyst diagnosis did not begin in service and is not related to service or a service-connected disability, to include service-connected kidney stones.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a gastrointestinal disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria to establish service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria to establish service connection for a skin disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria to establish service connection for a lung disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria to establish service connection for a neck disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria to establish service connection for kidney cysts have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Once established, a secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including gastric ulcers and arthritis and headaches (as an organic disease of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis and gastric ulcers are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for neck and low back, gastrointestinal, and headache disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran seeks service connection for 9 separate disabilities, many of which he claims were caused by his participation in Project SHAD (Shipboard Hazard and Defense).  Project SHAD was a series of tests conducted by the Department of Defense (DoD) from 1962 to 1973 to determine the potential risks to U.S. warships and American forces from chemical and biological warfare agents.  https://www.publichealth.va.gov/exposures/shad/index.asp

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  Veterans Health Administration (VHA) Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location, ship involved, names and service numbers of participating veterans, and identification of the exposure types.  Information concerning the ships involved is published at http://www.va.gov/shad/.  DoD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.  The Veterans Benefits Administration (VBA) has contacted those individuals.

The Veteran has been contacted by VBA multiple times with respect to Project 112 exposure.  Specifically, VBA has concluded that, during the Veteran's service onboard USS POWER (DD-839), his ship was involved in Project 112-SHAD test "Copper Head" (Test 65-1).  This test involved aircraft spraying of bacillus globigii and zinc cadmium sulfide, as well as interior decontamination with betapropiolactone.  Accordingly, the Board finds that the evidence of record shows that the Veteran was exposed to bacillus globigii, zinc cadmium sulfide, and betapropiolactone during active service.

The Veteran has also repeatedly stated that he was exposed to radiation as part of his participation in Project SHAD.  With respect to the theory of in-service radiation exposure, the Board must focus, as an initial matter, on whether the evidence suggests that the Veteran had actual in service exposure to ionizing radiation.  38 U.S.C. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311(b); Ramey v. Brown, 9 Vet. App. 40 (1996).  

The Board finds that the VA regulations governing ionizing radiation exposure are not applicable in this case.  38 C.F.R. §§ 3.309(d), 3.311(b).  The evidence of record regarding Project SHAD does not demonstrate that the Veteran was exposed to radiation of any kind during that testing.  The Veteran's service and post-service medical records are negative for complaints or clinical findings of ionizing radiation exposure, nor do those records contain any evidence of diseases presumptively linked to ionizing radiation exposure.  38 C.F.R. § 3.309(d).  Moreover, the Veteran does not allege that he participated in any radiation-risk activities, as set forth in VA's governing regulatory provisions.  38 C.F.R. § 3.309(d)(3)(iv).  Furthermore, there is no evidence that he had onsite participation in any testing involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain sites specified by regulation.  38 C.F.R. § 3.309(d)(3).

Additionally, the Board considers it significant that the Veteran has neither alleged nor been shown to have contracted one of the legally classified radiogenic diseases within five years or more of his active service.  38 C.F.R. § 3.311(b)(2).  While there is evidence of record that the Veteran has cataracts, the cataracts were reported to be nuclear sclerosis cataracts, not posterior subcapsular cataracts, which is one of the disabilities specifically named in 38 C.F.R. § 3.311(b)(2).  He also has neither cited nor submitted competent evidence that supports an alternate finding of a radiogenic disease attributable to ionizing radiation exposure.  38 C.F.R. § 3.311(b)(4).  Therefore, the Board finds that he does not qualify as an ionizing radiation-exposed Veteran under VA's regulatory provisions.  It follows that the Board need not further consider the specific guidelines governing ionizing radiation claims, which require VA to obtain a dose estimate from the Defense Threat Reduction Agency and to refer the Veteran's case to the Under Secretary for Benefits for an opinion as to whether his claimed disease resulted from in-service ionizing radiation exposure.  38 C.F.R. § 3.311.  Rather, as it appears that the Veteran's service connection claims are predicated on his alleged non-ionizing radiation exposure, the Board's inquiry with respect to such exposure is limited to a theory of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service Connection for a Gastrointestinal Disability

The Veteran asserts that he developed a gastrointestinal disability, to include diverticulitis and gastroesophageal reflux disease (GERD), as a result of service.

Service treatment records show one episode of an upset stomach and loose bowel movement in August 1964.  He was treated for his symptoms.  Subsequent service treatment records are otherwise negative for any complaints or diagnosis of a gastrointestinal disability.

The Veteran was afforded a VA examination in January 2010.  The examiner found that the Veteran did not have evidence of GERD on examination, but did note prior documented evidence of GERD and diverticulosis coli.  He reported that the diverticulosis coli were not associated with cadmium exposure.  The examiner opined that it "it would be impossible to say" whether the Veteran's diagnoses were related to cadmium exposure "because so many people do have these conditions that develop in middle and later years in life.  Therefore, to state that this was related to exposure to cadmium in 1966 would be highly speculative."  He explained that there was no evidence to suggest that this condition could be related to cadmium exposure.
  
On VA examination in March 2015, the Veteran said that he had symptoms of GERD until 2014, when it was found that banana was causing the symptoms.  Since he stopping eating banana in 2014, his symptoms completely resolved.  He does not have any current symptoms and he does not take any medication for the condition.  The examiner opined that the Veteran's GERD was less likely than not related to his period of service or to any service connected disability, to include as secondary to cadmium exposure.  He reasoned that there were no symptoms, treatment, or diagnosis of GERD during the Veteran's active service or within 12 months after separation from service.  The examiner noted that the Veteran was diagnosed with GERD in 2002, and had symptoms until 2014, when it was found that eating banana was the cause of the symptoms.  The examiner pointed out that since the Veteran stopped eating banana in 2014, his symptoms completed resolved.  As a result, the examiner opined that the etiology of the Veteran's GERD was related to bananas.  The examiner opined that there is no established causal relationship between cadmium and the development of GERD.  He also opined that there is no established causal relationship between kidney stones (his service-connected condition) and the development of GERD.

The August 2016 VA examiner found that it was less likely than not that the any gastrointestinal or gastroesophageal  disorder found, including the diverticulitis noted in January 2008, is related to the Veteran's period of service, to include cadmium exposure, or to any service-connected disability.  He explained that the Veteran was diagnosed with GERD in 2002 and had symptoms until 2014, when it was found that eating bananas caused the symptoms.  The examiner noted that since the Veteran stopped eating bananas his symptoms had completely resolved.  Next, the examiner noted that there were no symptoms, treatment or diagnosis of diverticulitis of the colon during the Veteran's active service.  The VA examiner explained the various factors that may increase the risk of developing diverticulitis, but reported that the medical literature did not find an established causal link between cadmium exposure and the development of either GERD or diverticulitis.

The Board finds that the preponderance of the evidence is against a finding that a gastric ulcer was incurred in service; or that an ulcer manifested within a year of service separation; or that there has been continuity of ulcer symptomatology since service.  

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain a clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

As for the January 2010 VA examination opinion, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any further explanation was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390. 

Here, although the January 2010 VA examiner indicated that he could not provide a conclusion as to medical nexus because it would be "impossible," and "highly speculative," he went on to explain the rationale behind this determination.  The examiner explained that there was no evidence to suggest a relationship between cadmium exposure and the claimed disabilities.  As such, the Board finds that the January 2010 VA examiner's conclusion that it would be speculation to opine whether the Veteran's gastrointestinal disability is due to cadmium exposure during military service is sufficiently supported by a thorough rationale.  

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the January 2010 VA examiner.  As was explained previously herein, the Veteran has been afforded many opportunities to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As such, there is no competent medical evidence to establish a nexus between the current gastrointestinal disability and any documented event or incident of service.  

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced gastrointestinal symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to service, to include in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a gastrointestinal disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A gastrointestinal disability is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current gastrointestinal disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that he has a gastrointestinal disability that is related to service.  However, the Veteran is not competent to provide evidence of an etiological nexus between the current gastrointestinal disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the gastrointestinal disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that a gastrointestinal disability did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Headaches

The Veteran contends that he developed headaches as a result of service.

Service treatment records are negative for any complaints or diagnosis of a headache disability.

The Board finds that the preponderance of the evidence is against a finding that a headache disorder, as an organic disease of the nervous system, was incurred in service; or manifested within a year of service separation; or that there has been continuity of headache symptomatology since service.  It is significant that the Veteran denied frequent or severe headache on his service separation examination.  Further, the 2016 VA examiner found no symptoms of headaches in service and found that the Veteran's current headaches started approximately three decades after service.

The January 2010 VA neurological disorders examination concluded with a diagnosis of mild chronic headaches and pulse transmission to head, secondary to probable vascular phenomenon.  The examiner did not provide an opinion as to whether the condition was related to service, and specifically the in-service exposure to cadmium, as he indicated that such an opinion would require speculation as the exposure was over 40 years prior to the examination.  The examiner said he was unwilling to speculate and could not resolve this matter.

Significantly, private medical records include a possible relationship between the headache disorder and a cervical spine disorder.  The Board notes, however, that the private physician changed his opinion over the course of several examinations, eventually concluding that the Veteran's headaches were tension headaches instead of symptoms of a cervical spine disorder.  

On VA examination in March 2015, the Veteran stated that he has endured recurrent headaches for the past 20 years.  He said that he incurs daily headaches that last for a few hours.  The examiner opined that the headaches were less likely than not related to service.  He reasoned that there were no symptoms, treatment or diagnosis of tension headaches during the Veteran's active service or within 12 months after separation from service.  The examiner acknowledged the Veteran's statement that he has had recurrent headaches for the past 20 years, but noted that this examination found that he had a current diagnosis of tension headaches.  The examiner also pointed out that a July 1995 VA treatment record diagnosed headaches.  Therein, the Veteran's clinician noted that the Veteran's headaches were "tension headache, potentially not only to stress, but also to the [Veteran's] osteoarthritis (of cervical spine)."  Thus, the examiner found that the etiology of the Veteran's tension headaches is from stress and the osteoarthritis of his cervical spine.  Next, the examiner opined that there is no established causal relationship between cadmium exposure (around 1965) and the development of tension headaches (1995) thirty years later.  Furthermore, he opined that there is no established causal relationship between kidney stones (his service-connected condition) and the development of tension headaches. 

The August 2016 VA examiner noted the Veteran's competency to endorse recurrent headaches for the past 21 years.  The Veteran told the examiner that he gets daily headaches that last for a few hours and that he does not take any medication for headache pain.  The examiner found that there were no symptoms, treatment or diagnosis of headaches during his active service.  He also noted that the Veteran's current diagnosis of tension headaches started in mid-1990s, 30 years after he separated from service.  In conclusion, the examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service.  

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

As for the January 2010 VA examination opinion, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. at 389.  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any further explanation was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390. 

Here, although the January 2010 VA examiner indicated that he could not provide a conclusion as to medical nexus because it would be require speculation, he went on to explain the rationale behind this determination.  The examiner explained such an opinion would require speculation as the cadmium exposure was over 40 years prior to the examination.  Due to the length of time, presumably, the examiner said he was unwilling to speculate and could not resolve this matter.  As such, the Board finds that the January 2010 VA examiner's conclusion that it would be speculation to opine whether the Veteran's headaches were due to cadmium exposure during military service is sufficiently supported by a thorough rationale.  

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the January 2010 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As such, there is no competent medical evidence to establish a nexus between the current headache disability and any documented event or incident of service.  

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced headache symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  Furthermore, the Veteran endorsed onset of headaches approximately 30 years ago.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a headaches disability.  See Kahana 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A headache disability is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current headaches disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that he has a headaches disability that is related to service.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between the current headaches disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the headaches disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that headaches did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Skin Disability

The Veteran claims that he developed a skin disability, to include acne, rashes, epidermal damage, pruritus, and granulomas, as well as a skin disorder of the armpits, as a result of service.

Service treatment records include three separate reports of skin problems, all dated in April 1964, including rashes on both arms and hands.  The Veteran has also submitted an employment time card dated in August 1969, which stated that the Veteran took sick leave and was unable to work due a recurrence of a rash.  There are also numerous private medical records dated from September 1981 to the present that document consistent complaints, diagnoses, and treatment of various skin disorders.  Indeed, the Veteran was diagnosed with eczema in the January 2010 VA examination.  The VA examiner found that the Veteran's eczema is a common condition and found it "highly speculative" that it was related to cadmium exposure.  He opined that it was less likely than not that there was any correlation between his skin condition and the cadmium exposure while in service.  

A January 2013 private treatment record indicates a diagnosis of "other seborrheic keratosis."  Yet, subsequent treatment from the same private medical clinic do not show any continued treatment of this condition.  

On VA examination in March 2015, the examiner diagnosed alopecia.  Physical examination revealed that the Veteran did not have any benign or malignant skin neoplasms, scarring, or systemic manifestations.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any other claimed skin conditions.  The VA examiner opined that the claimed condition was less likely as not related to service.  He explained that the Veteran stated he had rashes on his legs from the late 1960's to 1980's.  However, physical examination did not reveal that the Veteran had a current rash on his legs.  The examiner noted that service treatment records from April 1964 showed treatment for a rash on both arms.  Later, that same month, the Veteran was treated for complaints of poison ivy on his hands, but the rash resolved completely.  The examiner found that the current evaluation of the arms and hands did not show any current rash or other skin condition related to service, to include the Veteran's claimed epidermal damage, pruritus, acne, a skin disorder of the armpits, and granulomas.  

The August 2016 VA examiner diagnosed eczema.  He opined that the Veteran's skin diagnoses were less likely than not related to service.  The examiner acknowledged that the Veteran was competent to report that he has had a recurrent rash on his legs, shoulders and naval area since late 1960's.  The examiner noted that service treatment records from April 1964 showed treatment for a rash on both arms.  Later, that same month, the Veteran was treated for complaints of poison ivy on his hands, but the rash resolved completely.  The examiner noted that the Veteran did not have a diagnosis of eczema during active service, but was diagnosed with the condition later on at a January 2010 VA examination.  The examiner reported that a current physical examination also showed that the Veteran has eczema on his shoulders, shins and umbilical area.  The examiner explained that the Veteran's current eczema is a completely different skin condition from the dry scaly skin and poison ivy dermatitis that occurred in service.  

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

As for the January 2010 VA examination opinion, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones, 23 Vet. App. at 389.  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any further explanation was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390. 

Here, although the January 2010 VA examiner indicated that he could not provide a conclusion as to medical nexus because it would be "highly speculative," he went on to explain the rationale behind this determination.  The examiner explained that eczema is a common skin condition and that it would be "highly speculative" to relate such common condition to cadmium exposure.  As such, the Board finds that the January 2010 VA examiner's conclusion that it would be "highly speculative" to relate the Veteran's skin condition to cadmium exposure that occurred during military service is sufficiently supported by a thorough rationale.  

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the January 2010 VA examiner.  As was explained previously herein, the Veteran has been afforded many opportunities to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As such, there is no competent medical evidence to establish a nexus between the current eczema and any documented event or incident of service.  

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced skin symptoms.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a skin disability.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A skin disability is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current skin disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that he has a skin disability that is related to service.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between the current skin disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the skin disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that a skin disability did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lung Disability

The Veteran asserts that he developed a lung disability, claimed as right lung pleurisy, pneumonia, and a left lung bronchogenic cyst, due to service.

The Veteran's service treatment records are negative for any complaints or diagnosis of a lung disability.

The January 2010 VA examiner opined that the Veteran's current lung conditions were not related to service, in part due to the fact that they were isolated events.  However, a private treatment record dated in June 2004 gave a diagnosis of pleurisy, and private medical reports dated in January 2011 show that the Veteran was treated for respiratory symptoms and received diagnoses of pleurisy and pneumonia.  Accordingly, there is medical evidence of record that the Veteran's respiratory disorders, particularly pleurisy, were not isolated events and have recurred.  As such, an additional VA medical examination was required in order to address this medical evidence.  38 C.F.R. § 3.159(c)(4).

On VA examination in March 2015, the Veteran stated that he had a bronchogenic cyst resected from his left adrenal gland.  He has not had any recurrence and he did not have any current respiratory symptoms.  The examiner opined that it was less likely than not that the Veteran's residuals, status post laparoscopic removal of left retroperitoneal mass (bronchogenic cyst) is related to his service, to include as secondary to exposure to bacillus globigii, zinc cadmium sulfide, and beta-propiolactone.  The examiner explained that there were no symptoms, treatment or diagnosis of a bronchogenic cyst during the Veteran's active service or within 12 months after separation from service.  He noted that a January 2008 CT scan of the Veteran's abdomen showed that he had a 4.4 cm mass in the left adrenal gland.  As a result, the Veteran underwent a laparoscopic resection of the mass.  The examiner pointed out that the pathology report showed that it was a bronchogenic cyst.  The examiner explained that bronchogenic cysts are lesions of congenital origin derived from the primitive foregut and are the most common primary cysts of the mediastinum.  He said that they could occur in many atypical locations, ranging from the neck to the spinal dura mater, to below the diaphragm.  In the Veteran's case, the examiner found that it occurred in his left adrenal gland.  He said that congenital bronchogenic cysts are observed not only in infants and children, but also in adults.  The examiner found that the Veteran's bronchogenic cyst, diagnosed in 2008, was a congenital lesion.  He also opined that there is no established causal relationship between exposure to Bacillus globigii, zinc cadmium sulfide, and beta-propiolactone and the development of a congenital bronchogenic cyst.

The August 2016 VA examiner opined that the Veteran's pleurisy and pneumonia diagnoses were less likely than not related to service.  He explained that there were no symptoms, treatment or diagnosis of pleurisy or pneumonia during the Veteran's active service.  The examiner noted that the Veteran was treated for pneumonia in April 2008.  He said that pneumonia is usually caused by bacteria or a virus.  The examiner pointed out that the Veteran had an acute onset of fever and cough in June 2004.  The examiner said that a chest x-ray showed patchy basilar infiltrate.  As a result, the examiner noted that the Veteran was diagnosed with pleurisy and was subsequently treated with erythromycin.  The examiner explained that pleurisy, also called pleuritis, is an inflammation of the pleura.  He said that pleura is the moist, double-layered membrane that surrounds the lungs and lines the rib cage.  The examiner found that viral infection is the most common cause of pleurisy.  After review of medical literature, to include information pertaining to Project SHAD as well as cadmium exposure, the examiner concluded that the medical literature showed there is not an established causal link between exposure to bacillus globigii, zinc cadmium sulfide, and betapropiolactone (in 1965) and the development of pleurisy (in 2004) or pneumonia (in 2008).

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced lung symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a lung disability.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A lung disability is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lung disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that he has a lung disability that is related to service.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between a current lung disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between a lung disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.  Based on the above, there is no evidence of a relationship between a current lung disability and service, to include a relationship to exposure to bacillus globigii, zinc cadmium sulfide, and betapropiolactone exposure that would warrant service connection on any basis.

After a full review of the record, the weight of the evidence demonstrates that a lung disability did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Neck and Low Back Disabilities

The Veteran contends that he developed degenerative joint disease and degenerative arthritis of the cervical spine (a neck disability), as well as degenerative joint disease, degenerative disc disease, and degenerative arthritis of the thoracolumbar spine (a low back disability) due to service.

The Veteran's service treatment records show that he complained of back pain during active service in April 1964, and was found to have moderate muscle spasms over the lumbosacral area.  The Veteran's service treatment records are negative for any complaints or diagnosis of a neck disability.

The January 2010 VA examiner diagnosed the Veteran with degenerative joint disease involving the cervical and thoracic lumbar spine.  The examiner opined that he could not resolve whether these diagnoses were related to cadmium exposure during service and that it would require speculation because there was no evidence that relates cadmium exposure to degenerative arthritis that developed gradually later in life.  

On VA examination in March 2015, the Veteran stated that he developed chronic low back pain in the mid 1970's and that it had continued over the years, even to this day.  The examiner opined that the claimed low back disability was less likely than not related to service.  He explained that in April 1964 the Veteran was treated for pain in his back.  He had a diagnosis of muscle spasm over the lumbosacral area.  The examiner noted that in the Veteran's separation examination, evaluation of his spine was normal and that there were no symptoms, treatment or diagnosis of a spine disorder within 12 months after separation from service.  The Veteran reported that he started having low back pain in mid-1970s, almost ten years after he separated from service.  A March 2015 X-ray of the lumbar spine showed that the Veteran had degenerative arthritis and degenerative disc disease of the lumbar spine.  The examiner reasoned that degenerative arthritis and degenerative disc disease is the result of  normal wear and tear of the lumbar spine due to aging process.  He further opined that one episode of a muscle spasm in the lumbosacral area in 1964 does not cause degenerative joint disease and degenerative disc disease of the lumbar spine.

With regard to the claimed neck disability, the August 2016 VA examiner opined that it was less likely than not that the Veteran's neck disability was related to service.  He explained that there were no symptoms, treatment or diagnosis of a cervical spine condition during the Veteran's active service.  The examiner acknowledged the Veteran's competency to report that he has had recurrent neck pain for the past 20 years.  The examiner noted that a June 1995 X-ray of the cervical spine showed that he had degenerative arthritis of the cervical spine.  The examiner explained that degenerative arthritis of the cervical spine is the result of wear and tear of the cervical spine joints from movements of the cervical spine due to aging process.

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current conditions and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

As for the January 2010 VA examination opinion, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones, 23 Vet. App. at 389.  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any further explanation was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390. 

Here, although the January 2010 VA examiner indicated that he could not provide a conclusion as to medical nexus because it would be "highly speculative," he went on to explain the rationale behind this determination.  The examiner explained that there was no medical literature that provided a relationship between cadmium exposure and the claimed disability.  As such, the Board finds that the January 2010 VA examiner's conclusion that it would be speculation to opine whether the Veteran's arthritis is due to cadmium exposure during military service is sufficiently supported by a thorough rationale.  

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the January 2010 VA examiner.  As was explained previously herein, the Veteran has been afforded many opportunities to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As such, there is no competent medical evidence to establish a nexus between the current neck and low back disabilities and any documented event or incident of service.  

As the Veteran has current diagnoses of arthritis in his neck and low back, the Board also considered whether service connection could be granted on a presumptive basis or based upon continuity of symptomatology.  38 C.F.R. § 3.309(a)(including arthritis as a chronic disease); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, the Veteran did not have any diagnosis of arthritis in the neck or low back during service.  While the Veteran has current diagnoses of arthritis in the neck and low back, there is no medical evidence of record that any neck and low back arthritis was diagnosed until almost 30 years after separation from service.  He had one instance of a muscle spasm in the lumbosacral area during service.  However, his spine was evaluated as normal at separation and the 2015 VA examiner noted no symptomatology within a year of service separation.  Accordingly, service connection for lumbar or cervical arthritis on a presumptive basis is not warranted.  With respect to continuity, given the normal findings at separation and the reports of complaints beginning approximately 10 years after service, the evidence does not show continuous symptoms since service.  A multi-year gap between service and treatment is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for a condition can be considered as one factor in resolving a claim).  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, the Veteran is competent to report that he experienced neck and low back symptoms, however, to the extent to which the Veteran now claims he had continuous neck and low back symptoms since service, the Board finds such statements to be not credible as they are inconsistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  Specifically, in this case, he reported that his low back symptoms began in the mid-1970s and his neck symptoms started approximately 20 years ago.  See Caluza, 7 Vet. App. at 510-511 (1995), see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) Accordingly, the Veteran's own statements demonstrate that he has not experienced neck and low back symptoms continuously since separation from active service.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

Additionally, the symptoms of pain can overlap with other disorders.  To differentiate pain attributable to the neck or low back arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran has not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of neck or low back arthritis until almost three decades after service.  Additionally, the record does not indicate that the Veteran received treatment for arthritis of the neck or low back during service or that he actually received treatment for any neck or low back arthritis within the first year following service separation.  Therefore, a neck or low back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

The Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced neck and low back symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to an in-service injury or event.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of the neck and low back disabilities.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Neck and low back arthritis disabilities are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose properly and sometimes involves symptomatology that overlap with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current neck and low back disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that the neck or low back disability that is related to service.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between a current neck or low back disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal or presumptive relationship between a neck or low back disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that neck and low back disabilities did not have onset in service, were not manifest to a compensable degree within one year of separation from service, and are not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Kidney Cysts

The Veteran asserts that he developed kidney cysts, including hepatic cysts, due to service.

Service treatment records are negative for any complaints or diagnosis of kidney cysts.  The medical evidence of record shows that cysts were found in both of the Veteran's kidneys in January 2008.  In January 2010, the Veteran was provided with a VA genitourinary examination report.  This report commented on the presence and etiology of the Veteran's bilateral, recurrent kidney stones and chronic prostatitis.  However, the report did not comment on the presence or etiology of the Veteran's diagnosed kidney cysts.  As is demonstrated by the Board's October 2007 grant of service connection for kidney stones, there is evidence of record that indicates that the Veteran's in-service cadmium exposure affected his kidneys.  However, the existing medical evidence of record only opined on whether this cadmium exposure was related to the Veteran's kidney stones, no such opinions were rendered with respect to his kidney cysts.  As such, another medical opinion was required in order to determine whether the Veteran's currently diagnosed kidney cysts are related to service, or to his service connected kidney stones.  38 C.F.R. § 3.159(c)(4).

On VA examination in March 2015, the Veteran stated that he was diagnosed with kidney cysts 10 years ago.  He did not have any symptoms.  The examiner opined that the kidney cysts were less likely than not related to service.  He reasoned that there were no symptoms, treatment or diagnosis of kidney cysts during the Veteran's active service or within 12 months after separation from service.  Next, the examiner noted that the Veteran was diagnosed with kidney cysts in 2005 and an April 2015 ultrasound of the kidneys showed that he had kidney cysts.  The examiner explained that kidney cysts develop when the surface layer of the kidney weakens and forms a pouch.  The pouch then fills with fluid, detaches and develops into a cyst.  The examiner stated that the risk factor for a kidney cyst is age and that kidney cysts form as a result of the aging process.  The examiner found that there is no established causal relationship between cadmium exposure and the development of kidney cysts.  Furthermore, the examiner found that there is no established causal relationship between kidney stones (the Veteran's service connected condition) and the development of kidney cysts.  The examiner also opined that the Veteran's kidney cysts are not aggravated by any condition, to include his service-connected kidney stones, because they are benign and have been stable for the past 10 years.

The August 2016 VA examiner opined that it was less likely than not that the Veteran's benign neoplasms of the genitourinary system were related to service.  He explained that there were no symptoms, treatment or diagnosis of benign neoplasms of the genitourinary system during the Veteran's active service.  He noted that an April 2015 ultrasound of the kidneys showed that he had multiple kidney cysts.  The examiner explained that kidney cysts develop when the surface layer of the kidney weakens and forms a pouch.  He said that the pouch then fills with fluid, detaches, and develops into a cyst.  The examiner found that the risk factor for kidney cysts is age and form as a result of the aging process.

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service, to include secondary service connection, because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  As a result, direct and secondary service connection are not warranted.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced kidney symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to service, to include in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of kidney cysts.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A kidney cyst is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current kidney cysts is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that he has kidney cysts that are related to service.  However, the Veteran is not competent to provide evidence of an etiological nexus between the current kidney cysts and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the kidney cysts and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that kidney cysts did not have its onset in service and are not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in June 2009 and April 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the June 2009 and April 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Board notes that the Veteran's claims file contains copies of various internet articles regarding Project 112-Shipboard Hazard and Defense (SHAD) and medical studies that discuss the impact of various substances, including cadmium, on humans.  As those articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, they do not provide competent evidence that any currently diagnosed disorder is related to his exposure.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Furthermore, there is no medical evidence of record that cites any of the articles associated with the claims file in any manner that is relevant to any claim on appeal.  As such, the medical articles do not provide competent evidence relating any currently diagnosed disability on appeal to service.  In addition, the Board acknowledges that the Veteran referred to prior Board decisions in support of his claim where service connection was granted for similar claims.  However, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303.

The Veteran was afforded VA examinations with respect to his claims, as discussed above.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2016.  Except for the claims remanded below, the Board instructed the AOJ to request medical records, schedule VA examinations, and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 



ORDER

Service connection for a gastrointestinal disability, to include diverticulitis and gastroesophageal reflux disease (GERD), is denied.

Service connection for headaches is denied.

Service connection for a skin disorder, claimed as rashes, epidermal damage, pruritus, acne, a skin disorder of the armpits, and granulomas, is denied.

Service connection for a lung disability, claimed as right lung pleurisy, pneumonia, and a left lung broncho cyst, is denied.

Service connection for degenerative joint disease and degenerative arthritis of the cervical spine is denied.

Service connection for degenerative joint disease, degenerative disc disease, and degenerative arthritis of the thoracolumbar spine is denied.

Service connection for kidney cysts is denied. 


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Service Connection for a Dental Disorder

As noted in the March 2013 and June 2016 Board Remands, a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  To date, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic.  In June 2016, the Board instructed the AOJ to adjudicate the issue of entitlement to service connection for a dental disorder for treatment purposes.  Since that time, VA has not issued a new rating decision.  As a result, the Board does not find substantial compliance with its previous remand instructions, and may not continue with a decision on this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

Service Connection for a Bilateral Eye Disability

Essentially, the Board finds that an addendum VA examination opinion is required in order to adequately address the Veteran's claim of service connection for a bilateral eye disability because the August 2016 VA examination addendum opinion are inadequate.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The August 2016 VA examiner noted the Veteran's history of bilateral eye disabilities, to include a history of choroidal nevus of the right eye (diagnosed in approximately 2014), extramacular scar of the left eye following injury to left eye while age 17 (following fishing incident), and cataracts of both eyes (diagnosed 2 to 3 years ago).  The Veteran also reported occasional floaters in both eyes.  He said that the floaters in his left eye were present since the initial left eye injury and that the floaters in his right eye were present for the last 5 to 10 years.  He denied any flashes of light or curtain defect.  He denied any history of eye lasers, eye surgeries, or any other eye injuries.  The Veteran clarified the left eye injury that occurred as a teenager resulted in an infection and he recalled being subsequently diagnosed with chorioretinitis.  After a review of the Veteran's records, the August 2016 VA examiner discussed each current eye diagnosis and whether it was related to service, to include whether there was clear and unmistakable evidence that bilateral cataracts existed prior to the Veteran's entrance into service in February 1964.  

For right eye choroidal nevus, the August 2016 VA examiner opined that it is not clear and unmistakable that this lesion preceded service as it was not documented prior to February 2015 when first detected during a VA eye examination.  The examiner pointed out that there is literature regarding a relationship between cadmium and melanoma; however, he said that he could not locate any specific literature regarding a relationship between cadmium exposure and choroidal nevi.  The examiner also opined that "it is not unmistakable that cadmium exposure or service did not exacerbate this lesion."  Nonetheless, the examiner did not provide an opinion regarding direct service connection, to include as due to cadmium exposure, or provide a clear rationale as required, to include a discussion of the facts and medical principles involved.  Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Tucker v. West, 11 Vet. App. 369, 374 (1998) (vacatur and remand may be warranted where the Board has failed to provide an adequate statement of reasons or bases for its determinations).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).  

For bilateral cataracts, the August 2016 VA examiner opined that the Veteran's bilateral "cataracts are age-appropriate and not any more mature than would be expected for this [Veteran's] age.  There is no documented relationship between cadmium exposure and development of cataracts."  He also found that there is "no documentation that the Veteran's cataracts existed prior to [February] 1964 or even while he was in service."  The Board notes that the examiner's final opinion stated, "Is it as likely as not (a 50 percent or greater probability) that the Veteran's bilateral cataracts began during service or is etiologically related to any incident of active service, to include cadmium exposure."  The Board finds this examination opinion inadequate because the examiner did not correctly answer the questions provided by the prior Board Remands and he did not provide a clear rationale as required, to include a discussion of the facts and medical principles involved.  Without further clarification, the Board does not have the medical expertise necessary to determine the nature and etiology of the claimed eye disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claim for service connection for a dental disorder for treatment purposes to the appropriate VA dental clinic for consideration and appropriate action. 

If the decision concerning entitlement to dental treatment is adverse to the Veteran and the Veteran files a timely Notice of Disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely Substantive Appeal.  The issue should only be returned to the Board if a timely Substantive Appeal is filed.

2.  Obtain an addendum VA examination opinion regarding the nature and etiology of the Veteran's eye disabilities.  Following a review of the file, the examiner must comment upon the following for each currently diagnosed eye disability:

a)  Whether there is clear and unmistakable evidence that the Veteran's current eye disability pre-existed service; and if so, what evidence supports that conclusion.  
i)  If found to clearly and unmistakably pre-exist service, the examiner must opine whether there is clear and unmistakable evidence that any such eye disability was not aggravated (permanently worsened beyond its natural progression) by active service, to include as due to cadmium exposure; and if so, what evidence supports that conclusion.. 
ii) If there is not clear and unmistakable evidence that the disability was not aggravated by service, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the eye disability is related to service, to include as due to cadmium exposure.

b)  If the examiner finds that any eye disability did not exist prior to service, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder was caused or aggravated by the Veteran's service, to include as due to cadmium exposure.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


